Title: From George Washington to John Quincy Adams, 25 June 1797
From: Washington, George
To: Adams, John Quincy



Dear Sir,
Mount Vernon 25th June 1797

Your favour of the 11th of Feb: and a duplicate thereof, have been duly received; and I pray you to accept my best thanks for the trouble you have had in tracing to its origen, the history of the Sword which came to my hands last year, in the manner communicated in a former letter. As it is more than probable you will have left Holland before this letter can be received, I shall give you no further trouble in the affair than merely to inform you that I have never seen, or heard more of Alte than the account given of him in your letter of the above mentioned date.
I am now, as you supposed the case would be when you then wrote, seated under my Vine & Fig-tree; where, while I am permitted

to enjoy the shade of it, my vows will be continually offered for the welfare & prosperity of our country; and for the support, ease & honor of the Gentleman to whom the Administration of its concerns are entrusted. I have expressed to him my sentiments, & wishes that you may be induced to continue in the Diplomatic line, and these sentimts and wishes, are the result of the fullest conviction of its utility, as it relates to the public interest.
For the kind expressions which you have extended to me; and the approbation of those sentiments I took the liberty of submitting to my countrymen, in my late Valedictory, I have a grateful sense; and thank you for communicating them; as the approbation of good & virtuous men is the most pleasing reward my mind is susceptible of, for any Services it has been in my power to render my Country. With great truth & sincerity, I have the honor to be Dear Sir Your Most Obedt & Affecte Servt

Go: Washington

